NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

In the Interest of T.D.W., a child. )
___________________________________)
                                    )
N.M.,                               )
                                    )
               Appellant,           )
                                    )
v.                                  )                Case No. 2D18-3192
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )
PROGRAM,                            )
                                    )
               Appellees.           )
___________________________________)

Opinion filed December 12, 2018.

Appeal from the Circuit Court for Manatee
County; Teri Kaklis Dees, Judge.

Charles M. Kelly of C. Michael Kelly, P.A.,
Bradenton, for Appellant.

Meredith K. Hall, Appellant Counsel,
Children Legal Services, Bradenton, for
Appellee Department of Children and
Families.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and Laura J. Lee,
Appellate Counsel, Tallahassee, for
Appellee Guardian ad Litem Program.


PER CURIAM.
          Affirmed.



NORTHCUTT, CASANUEVA, and CRENSHAW, JJ., Concur.




                                -2-